           Case 1:20-cv-01318-CFL Document 2 Filed 10/05/20 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                Washington, D.C.

                                BID PROTEST
_____________________________________________
                                              |
SNAP INC.                                    |                           20-1318 C
                                              |              CFC No. _______________
      Plaintiff,                             |
                                              |              Judge __________________
v.                                            |
                                              |
THE UNITED STATES OF AMERICA,                |
                                              |
      Defendant.                             |
                                              |


                      MOTION FOR LEAVE TO FILE UNDER SEAL

        Plaintiff SNAP Inc. (“SNAP”), through undersigned counsel, respectfully requests that

the Court file the SNAP Complaint under seal. SNAP’s Complaint contains SNAP confidential

and proprietary information, the release of which would cause substantial and irreparable harm to

SNAP.

        Pursuant to the Court’s rules, SNAP is simultaneously filing a redacted copy of the

Complaint that is suitable for public release. We respectfully request that the redacted version of

the Complaint not be released outside the Court or the government until approved for public

release by counsel for the U.S. Department of Justice.

        Filing under seal is necessary to ensure continued protection of sensitive data protected

by the Federal Acquisition Regulation and as permitted by this Court’s rules.

                                              Respectfully submitted,

Date: October 5, 2020                         By: /s/ Alexander J. Brittin
                                                  Alexander J. Brittin (alex@brittin.com)
                                                  BRITTIN LAW GROUP, P.L.L.C.
                                                  8000 Towers Crescent Drive, Suite 900
                                                  McLean, Virginia 22182

                                                 1
        Case 1:20-cv-01318-CFL Document 2 Filed 10/05/20 Page 2 of 3




                                            Tel: (703) 610-4895
                                            Fax: (703) 610-4896
                                            Counsel of Record for SNAP, Inc.

Of Counsel
Mary Pat Buckenmeyer (mbuckenmeyer@dbllawyers.com)
DUNLAP BENNETT & LUDWIG PLLC




                                        2
          Case 1:20-cv-01318-CFL Document 2 Filed 10/05/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that I have caused a true and accurate copy of SNAP Inc.'s Motion for Leave to

File Under Seal to be delivered by the delivery method indicated below on the 5th day of

October 2020 to the following:

       United States Department of Justice (via electronic mail)
       Commercial Litigation Branch
       1100 L Street, NW, 8th Floor
       Washington, DC 20530
       Tel: (202) 616-0475; Fax: (202) 305-7644
       Email: nationalcourts.bidprotest@usdoj.gov

       Alberto Gomez, Contracting Officer (via electronic mail)
       Clevester Hines, Contracting Specialist (via electronic mail)
       U.S. General Services Administration,
       Federal Acquisition Service
       Pacific Rim Region (R9)
       450 Golden Gate Avenue
       San Francisco, CA 94102
       Tel.: (415) 522-4009
       Tel.: (415) 522-3296
       Email: alberto.gomez@gsa.gov
       Email: clevester.hines@gsa.gov


                                                            /s/ Alexander J. Brittin
                                                            Alexander J. Brittin
